1 F.3d 1242
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Dale Conrad MCQUISTON, Defendant-Appellant.
No. 91-6048.
United States Court of Appeals, Sixth Circuit.
July 12, 1993.

1
Before NELSON and NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
In our earlier decision in this case, which was filed on August 4, 1992, we deferred consideration of the question whether the district court erred in applying the Armed Career Criminal Act, 18 U.S.C. Sec. 924(e). United States v. McQuiston, 1992 WL184578 at * 5, 1992 U.S.App. LEXIS 18702 at * 13-* 15 (6th Cir). The court had recently decided to rehear en banc the case of United States v. Brady, No. 91-1350, which presented a similar issue.  The issue to be considered in Brady, as we noted in our earlier opinion, was "whether two of the asserted predicate offenses--similar armed robberies committed at different locations within 30 minutes of each other--should be treated as a single offense for purposes of Sec. 924(e)."   We went on to say that "[i]f the offenses in Brady are determined to have been 'committed on occasions different from one another' within the meaning of that phrase as used in 18 U.S.C. Sec. 924(e), we think that the corresponding determination in the instant case would have to be upheld."


3
Brady has now been decided, see 988 F.2d 664 (6th Cir.1993) (en banc ), and the offenses in that case were determined to have been committed on occasions different from one another.  Brady is controlling here, and the district court's disposition of the Sec. 924(e) issue in the case at bar is AFFIRMED.



*
 The Honorable Charles W. Joiner, Senior United States District Judge for the Eastern District of Michigan, sitting by designation